am:iiuclo      PARCEL,

                   P l a i n t i f f and Appellant,
           S   -
MERT.,IN W, MYERS, et. n i .        ,
                   Defendants and Respondents.




APTTEA?, FROM:     District C o u r r t of the T e n t h J u d i c i a l Di.s"Lrici:.,
                   In and for the Cnuni,y of Ferqns,
                   The Honorable R. D. McPbilLips, Judge presiding.




        F'or Aypel1an.t:
                   Mark L. Stermitz, S t a n f o r d , Montana

        For Respondents:
                                .
                   William E Berger , L e w i s t - o w n , Montana
                   Hauge, Ober & Brown, fifxvr~" Montana




                                            Suh~iitt:ed on Briefs: Nnv. 7 9 ,            1984
                                               Decided:     December 2 8 , 1 9 8 4




                                .","
                                            Clerk
Mr.   Jiist i.ce Frank 1. Morrison, Jr.
                        7                                  ,   del i v e r e d t h e Opini.on of

t h e Court,

        P a r c e l appea1.s from t h a t p o r t i o n of t h e judgment. e n t e r e d

by tlhe D i s t r i c t Court o f t h e Tenth J u d i c i - a l D i s t r i c t denyinn;

him an award f o r c o s t s and a t t o r n e y f e e s .

        A p p e l l a n t , J a c k Hugo P a r c e l ,    f i l e d a c o m p l a i n t on Febru-

ary 2 ,     1981,      r e g u e s t i n q r e f o r m a t i o n of    a c o n t r a c t f o r deed

f o r hi.s p u r c h a s e of r e a l e s t a t e and also i . s s e r t i n y c l a i m s o f

fraud      and     negligent         ntisreprosentation                against         the     Myers,

seliers,       a n d William Smith and Rona2.d F.                           Bastin,       surveyors

responsible          for     the     subject         defective             legal     description.

Parcel      claimed        $10,000       i n clamaqes          and     $25,000       i n punitive

rlainagez; under        his     fraud      c1ai.m.         Bastin          an(? Smith        filed     a

motion t.o d i s m i s s t h e f r a u d c l a i m ctgainst them.                         The t r i . a ?

court. d i s m i s s e d a p p e l l a n t ' s actiacm a g a i n s t t h e s u r v e y o r s w i t h

p r e j u d i c e when a p p e l l a n t f a i l e d t o respond t o t h i s n o t i o n t o

dismi.sc.,        Myers      answered,         c o u n - l - e r e l a i m e and    cross-cIajmed

against       Bastin       arid Smith         for      indemnity.             All      motions       to

d i s m i s s and motions f o r surnmary juclgment f i l e d by r e s p o n d e n t s

and t h i r d p a r t y d e f e n d a n t s were d e n i e d ,

        Thc a c t i o n was t r i e d t o t h c c o u r t on January 3 1 , 1983,
Finclingis,      conclusions           and      judpent          thereon           were    filed     on
December 13, 1 9 8 3 ,             The d i s t r i c t judge reformed t h e c o n t r a c t

f o r deed i n the amount of                    $1,500,        denied a l l o t h e r c l a i m s
a g a i n s t Myers, o r d e r e d n l i p a r t i e s r e s p o n s i b l e f o r c o s t s a n d

a t t o r n e y f e e s , h u t f a i l e d t o r u l e on khe t h i r d p a r t y a c t i o n ,

P a r c e l a p p e a l s o n l y o n t h e i s s u e o f a t t o r n e y f e e s and c o s t s .

        Jack     Parcel       p~~rehased
                                       a              parcel.         of    real     estate       From

Mer1i.n and Marcia Myers on o r a b o u t J u l y 9 ,                         1.979.       The buy-

s e l l agreement          described         the property             as     "Merlin W.         Myers

home cons:isti.ng of hoiise,                 shop and 1 1 . 5 7 a c r e s mol-e o r l e s s

inmiediately west o f Lewistown. " N e g o t i a t i o n s                     on t h e p u r c h a s e
price       and       the    conditioris        of     the     buii.dings         required         three

b u y s e l l agreements t o be d r a f t e d b ~ $ f n r e h e F i n a l c o n t r a c t
                                                          t

f o r deed was e x e c u t e d i n August 1 9 7 9 ,                   No p u r c h a s e p r i c e p e r
a c r e was e v e r t h e s u b j e c t o f nego-kist;.ons n o r were p e r a c r e

kerms p r i n t e d on t h e f a c e o f t h e f i n a l b u y - s e l l               agreement o r

t h e r e s u l t a n t c o n t r a c t For deed.

          Parcel       required        t h a t Myers have             a    new c c r t i f i . c a t e    of

s u r v e y p r e p a r e d and rmcorded w i t h i n a reasonab1.e t i m e a f t e r

t h e c l o s i n g of t h e t r a n s a c t i o n .          Parcel's         r e q u i r e m e n t of    a

s u r v e y a s c o n d i t i o n of t h e s a l e , was t o a s s u r e him t h a t Myers

had       clear       title     and     ownership        of     the       property        within         the

f e n c e s wlrich were r e p r e s e n t e d t o Parcel. a s t h e b o u n d a r i e s of

t h e l a n d he was p u r c h a s i n g .         Smith completed t h e s u r v e y a f e w

days p r i o r t o t h e s i g n i n g of t h o c o n t r a c t f o r d e e d .                    Si.nce

Smith      was        unlicensed,           Bastin     certified          the     survey        leqa1l.y

correct i n all. respects.                     Paroc:! confirmed t h a t t h e d e s c r i p -

tion       on   the      s u r v e y matched         the      1.egal. d e s c r i p t i o n      on      the

contract          f o r deed p r i o r        to     closi-na t h e        sale.          The     survey

indicated t h a t t h e property contained 1 1 . 4 6 a c r e s instead of

t h e 1 1 - 5 7 a c r e s r e p r e s e n t e d on t h e b u y - s e l l document.                Parcel

consumsited             the          land     purchase          despite           this        .13.-acre
deficiency        .
          Parcel       was     first        alerted      to     a   problem          in    the     legal

descr.ption            of     hi::    property        in the f a l l o f             1980 when            he

r e c e i v e d h i s t a x s t a t e m e n t which r e p r e s e n t e d h i s ownership o f

s l i g h t l y more t h a n 1 2 a c r c s .         Af.trr' i n v e s t i g a t i o n , he di.scerr-

e r e d t h e c e r t i f i c a t e o f s u r v e y d r a f t e d by Smith and c e r t i f i e d

l q r R a s t i n war; i n e r r o r .        Ueseripti.on of t h e p r o p e r t y on th.e

defective          s u r v e y commenced a t .tile c d q r o f                  t h e county road

( t h e s o u t h e r n bounciary) w h i c h was 30 f e e t n o r t h o f t h e t r u e

p o i n t of b e g i n n i n g ,      t h e c e n t e r Line o:f t h e county r i g h t - o f -

way   .         The     actual.        measurements             confor~ned t o              the       true
b o u n d a r i e s of t h e p r o p e r t y had t h e p r o p e r s t a r t i n g p o , i i ~ t
                                                                                               been

rt?i'c?renced.          The resu1.t 5-r; . t h a t a s t r i p o f land t h i r t y f e e t

wide and a p p r o x i m a t e l y seven hundred f e e t l o n g was i n c l u d e d

nn t h e n o r t h e r n edge of t h e p r o p e r t y , to which Myers d i d n o t

have t i t l e and could a o t c c o n v e y ,              Besirin d i d n o t s u p e r v i s e

Smith";           f i e l d work,     nor d i d he c o u f i r m t h e a c c u r a c y o f t h e

survey p r i o r t o h i s c e r t i f i c a t i o n .

        Minut: t h a t a r e a r c s e r v e d for t h e riqht-        ""(5   i n an a c t i o n which i.nvojl~ies t h e t i t l e o r
        possession o r r i g h t of possesr.ion of r e a l e s t a t e
                 ."
               (emphasis added)

        I n t h i . s c a s e , t h e "judgment i n h i s f a v o r " was a $ 1 , 5 0 0
r e f o r m a t i o n o f t h e o o n t ~ m c tpurc11a:;e p r i c e , and n o t an a c t i o n

i.nvolvi.ng the t i t l e t o t h e p r o p e r t y s u b j e c t t o t h e c o n t r a c t
o r a darnage a c t i o n .

        Appellant c o r r e c t l y argues t h a t a l l o c a t i o n o f c o s t s are
l e f t t o t h e d i s c r e t i o n o f t h e D i s t r i c t Court i n t h o s e a c t i o n s

not. mentioned i n t; 25-10-lo:!,                    MCB.        A award o f c o s t s i n an
                                                                  n

a c t i o n t o reform a c o n t r a c t i s d i s c r e t i o n a r y .               We    f i n d no
a b u s e o f t h e D i s r r i c t C o u r t ' s d i s c r e t i o n t o o r d e r all. p a r t i e s

r e s p o n s i b l e f o r t h e i r own c o s t s 3nd a t t o r n e y ' s f e e s .
        Appellant           fortifies         his     argumeat          with     the    contention

thxk     s i n c e he i s t.he p r e v a i l i n g pa.rty,               c o s t s and a t % o r n e y s
fees a r e recoverable.                   The general, r u l e i n Montana i s t h a t

absent      a statutory o r contractual provision,                                 a t t o r n e y :fees
a r e not recoverable,                 S L i t e r s v. Lee           ( ? . 9 8 2 ) , 197 Nant.   182,

6 4 1 F. 21?     1175.        Furthermore,           t - h i s Court r e c e n t l y held         that

t h e r e i s no p r e v a i l i n g p a r t y where b o t h p a r t i e s g a i n a victo-
ry hut: a l s o s u f f e r a i o s s .              Rsrlidsen v,         Taylor       (1984), 6 8 5
P . 2 ~ 1 354,    357, 4 1 %.Rep.                 1 90, 1 4 9 3 .        P a r c e l p r e v a i l e d on
rcforsnation          of     contrack       but      l o s t on a1.1 h            e al.?.egations

zqainst: Piiyer and t h e s u r v e y o r s .                Li.kewise, Nyer won on t h e

f r a u d and n e g l i g e n t m i s r e p r e s e n t a t i o l n    a c t i o n s a g a i n s t him,

a n d c o n c u r r e n t l y l o s t on the i s s u e o f r e d u c t i o n o f t h e            pix-

            rice,          The t r i a l c o u r t "       o r d e r t h a t ea.cl.1 p a r t y b e a r

h i s own c o s t s and a t t o r n e y ' s f e e s was p r o p e r .

        The D i s t r i c t Court d i d n o t make a r u l i n q on t h e t h i r d
party      action          tind   there     i s    no    iudgrnent         for   this       Court     to

review.          W e remand f o r a h e a r i n g t o d e t e r m i n e t h e l i a b i l i t y

of t h i r d p a r t y defendant t o t h i r d p a r t y p l a h t i f f ,
      Judgment o f t h e District Court r e f o r m i n g p u r c h a s e price
by a $1,500 r e d u c t i o n and o r d e r i n g all p a r t i e s to b e a r costs

and attorney's fees i s a f f i r m & .          Liability o f t h i r d party